DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 HERBERT D. CONDIE, III, and KAREN L. G. CONDIE, trustees of The
    Herbert D. Condie, III Qualified Personal Residence Trust U/A/D
   12/24/2009, and Karen L. G. Condie, and Herbert D. Condie, III,
   trustees of Karen L. G. Condie Qualified Personal Residence Trust
                           U/A/D 12/24/2009,
                               Appellants,

                                     v.

 JEFF KUHNERT ENTERPRISES, LLC, and JEFFREY W. KUHNERT,
                       Appellees.

                               No. 4D20-2090

                               [May 26, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Carney Croom, Judge; L.T. Case No.
312019CA000408XXXXXX.

   Richard R. Chaves of Ciklin Lubitz, West Palm Beach, for appellants.

  Selina P. Patel of Cole, Scott & Kissane, P.A., Fort Lauderdale, for
appellees.

PER CURIAM.

  Affirmed. See Kelley v. Sch. Bd. of Seminole Cnty., 435 So. 2d 804 (Fla.
1983).

WARNER, GERBER, JJ., and ROBINSON, MICHAEL, A., Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.